ADKINS, Chief Justice:
This cause is before us on appeal from a decision of the District Court of Appeal, Fourth District, reported at 293 So.2d 153 (Fla.App.1974), granting appellee’s motion to dismiss the appeal. We have jurisdiction. Florida Constitution, Article V, Section 3(b)(1) F.S.A.
We have dispensed with oral arguments pursuant to Rule 3.10(e), F.A.R., 32 F.S.A. Upon authority of Clement v. Aztec Sales, Inc., Fla., 297 So.2d 1, opinion filed June 19, 1974, the order of the District Court of Appeal is reversed and the cause remanded with directions that the District Court consider the appellant’s appeal on the merits.
It is so ordered.
ROBERTS, ERVIN, DEKLE and OVERTON, JJ., concur.